DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 04 Mar 2021 has been entered.  Claims 16-30 are pending in the application.  Claims 16, 18-19, 25, and 27-29 are currently amended with claim 30 newly added.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 06 Nov 2020. The claim interpretations under 35 U.S.C. 112(f) as stated in the preceding Office action are maintained.
The prior 35 U.S.C. 102(a)(1) rejection is withdrawn as requested (Pg. 7-8) based on the amendment to the claims.
Response to Arguments
Applicant’s arguments, see Pg. 7-8, filed 04 Mar 2021, with respect to claim 16 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claim 16 has been withdrawn.
Examiner concurs with applicant’s assertion that Bassovitch (U.S. Pub. 2006/0185669) fails to anticipate all limitations of amended claim 16.
Examiner notes that applicant has preemptively wished to express an opinion that “modifying Bassovitch by putting the user in an environmental chamber room that would provide an enclosed environment around a user therein, instead of using a mask, would negate the purpose of Bassovitch” (Pg. 9). Examiner respectfully notes that no specific reasoning is stated as to why applicant believes such a modification would 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 16-23, 25-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassovitch (U.S. Pub. 2006/0185669) in view of Vincent (GB 2513371 A).
Regarding claim 16, Bassovitch discloses an altitude simulation assembly (Figs. 9-10) comprising a user delivery means (#23; ¶0058) and a gas delivery system (Figs. 9-10 elements upstream of #23) the delivers gas to the user delivery means, the gas delivery system comprising: at least one ambient air inlet (Fig. 10 into #12); an air compressor (#12; ¶0052) downstream of said at least one ambient air inlet for compressing ambient air into compressed air (exiting #12); at least one gas separation means (#9; ¶¶0050, 0052 – semipermeable membrane is functional equivalent of hollow fiber) downstream of the air compressor for separating the compressed air into hypoxic gas (¶0052) and hyperoxic gas (¶0052); and, a fluid flow control means (#18; ¶0054) in fluid communication with the at least one gas separation means, for controlling a flow of the hypoxic gas and the hyperoxic gas to the user delivery means (Fig. 10; ¶¶0052, 0060), the fluid flow control means being in fluid communication with at least one outlet port (e.g. Fig. 10 into #20) for supplying the hypoxic gas from the at least one gas separation means to the at least one outlet port (¶0060) and the hyperoxic gas from the at least one gas separation means to the at least one outlet port (¶0060), said fluid flow control means controlling an oxygen concentration of gas to the user delivery means (Fig. 10; ¶0060).

Vincent teaches a hypoxic and hyperoxic gas system (e.g. Fig. 5; Pg. 13) comprising a user delivery means (#21; Pg. 13, Ln. 1-13) which may be alternately provided as either a mask or a portable tent (Pg. 13, Ln. 5-13). Vincent further teaches this design choice alternative as already established in the prior art (Pg. 1, Ln. 23 – Pg. 2, Ln. 1). Vincent teaches a user delivery means selected between a mask or a portable tent as an obvious design choice alternative between two options which both provide a desired gas flow to a user’s respiratory system while allowing selective choice over how much of the user’s body is to be enclosed within a controlled atmosphere (Pg. 13, Ln. 1-13; see also Pg. 1, Ln. 23 – Pg. 2, Ln. 1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Bassovitch the user delivery means is an environmental chamber room as an obvious design choice alternative between two options (i.e. mask vs. tent) which both provide a desired gas flow to a user’s respiratory system while allowing selective choice over how much of the user’s body is to be enclosed within a controlled atmosphere.
Regarding claim 17, Bassovitch teaches the invention as modified above and further teaches the fluid flow control means comprises at least one electrically activated valve (#18; ¶0060). The “flow fluid control means” is no longer read as invoking 35 U.S.C. 112(f). 3/2 port switch 18 is electrically activated by O2 control unit 2 (Fig. 10).
Regarding claim 18, Bassovitch teaches the invention as modified above and Vincent as incorporated therein further teaches the at least one outlet port includes a 
Vincent teaches concentration control means 13, cited above as the first electrically activated valve, as providing the benefit of allowing a user to manually alter an oxygen concentration they desire to receive during hypoxic training (Pg. 14). One having ordinary skill in the art would have further considered it prima facie obvious to have included a similar control valve to regulate the taught delivery of hyperoxic gas into a controlled atmosphere (Pg. 13) to serve the similar purpose of allowing the user to manually alter an oxygen concentration they desire to receive during hyperoxic training. Thus, Vincent suggests as obvious a second electrically activated valve operatively connected to the second outlet port for supplying the hyperoxic gas to the environmental chamber room in order to provide the benefit of allowing a user to manually alter an oxygen concentration they desire to receive during respective hypoxic or hyperoxic training when receiving hypoxic gas and hyperoxic gas as separate gas streams in view of Vincent.
Regarding claim 19, Bassovitch teaches the invention as modified above and further teaches the electrically activated valve is configured to move between a first position and a second position (Fig. 10; ¶0060), whereby in the first position (Fig. 10; ¶0060) the solenoid valve is configured to supply the hypoxic gas to the environmental chamber and in the second position (Fig. 10; ¶0060) the solenoid valve is configured to supply the hyperoxic gas to the environmental chamber. Vincent as incorporated in the 
Regarding claim 20, Bassovitch teaches the invention as modified above and Vincent as incorporated therein further teaches an air cooling means (#14; Pg. 12) for condensing water vapor in compressed air.
Regarding claim 21, Bassovitch teaches the invention as modified above and Vincent as incorporated therein further teaches the air cooling means comprises a fan-cooled radiator (Pg. 12). The “air cooling means” is no longer read as invoking 35 U.S.C. 112(f).
Regarding claim 22, Bassovitch teaches the invention as modified above and Vincent as incorporated therein further teaches the air cooling means is in fluid communication with a water removal filter (#15; Pg. 12) for removing condensed water vapor from the compressed air.
Regarding claim 23, Bassovitch teaches the invention as modified above and Vincent as incorporated therein further teaches the water removal filter incorporates an automatic drain (#16; Pg. 12) for releasing condensed water vapor that has been retained in the filter. Note that Bassovitch also teaches a moisture trap with condensate release (Fig. 9 #14).
Regarding claim 25, Bassovitch teaches the invention as modified above and Vincent as incorporated therein further teaches at least one respiratory filter (#24; Pg. 14) for removing contaminants from a hypoxic gas stream.
Regarding claim 26, Bassovitch teaches the invention as modified above and further teaches the at least one outlet port is in fluid communication with a fluid delivery pipe (Fig. 10 between #20 & #23).
Regarding claim 29, Bassovitch teaches the invention as modified above and further teaches the fluid flow control means is configured to supply a variable concentration of oxygen (¶0060) to the environmental chamber room to alter a simulated altitude within said environmental chamber room.
Regarding claim 30, Bassovitch discloses a method of altitude simulation (Figs. 9-10; ¶¶0052-0072), comprising the steps of delivering gas to a user through a user delivery means (#23; ¶0058) by a gas delivery system (Figs. 9-10 elements upstream of #23) that comprises: at least one ambient air inlet (Fig. 10 into #12); an air compressor (#12; ¶0052) downstream of said at least one ambient air inlet that compresses ambient air into compressed air (exiting #12); at least one gas separation means (#9; ¶¶0050, 0052 – semipermeable membrane is functional equivalent of hollow fiber) downstream of the air compressor that separates the compressed air into hypoxic gas (¶0052) and hyperoxic gas (¶0052); and, a fluid flow control means (#18; ¶0054) in fluid communication with the at least one gas separation means, that controls a flow of the hypoxic gas and the hyperoxic gas to the user delivery means (Fig. 10; ¶¶0052, 0060); the fluid flow control means being in fluid communication with at least one outlet port (e.g. Fig. 10 into #20) for supplying the hypoxic gas from the at least one gas separation means to the at least one outlet port (¶0060) and the hyperoxic gas from the at least one gas separation means to the at least one outlet port (¶0060), said fluid flow control means controlling an oxygen concentration of gas to the user delivery means (Fig. 10; 
Bassovitch fails to disclose the user delivery means is an environmental chamber room; placing the user within the environmental chamber room that provides an enclosed environment around the user.
Vincent teaches a hypoxic and hyperoxic gas system (e.g. Fig. 5; Pg. 13) comprising a user delivery means (#21; Pg. 13, Ln. 1-13) which may be alternately provided as either a mask or a portable tent (Pg. 13, Ln. 5-13). Vincent further teaches this design choice alternative as already established in the prior art (Pg. 1, Ln. 23 – Pg. 2, Ln. 1). Vincent teaches a user delivery means selected between a mask or a portable tent as an obvious design choice alternative between two options which both provide a desired gas flow to a user’s respiratory system while allowing selective choice over how much of the user’s body is to be enclosed within a controlled atmosphere (Pg. 13, Ln. 1-13; see also Pg. 1, Ln. 23 – Pg. 2, Ln. 1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Bassovitch the user delivery means is an environmental chamber room as an obvious design choice alternative between two options (i.e. mask vs. tent) which both provide a desired gas flow to a user’s respiratory system while allowing selective choice over how much of the user’s body is to be enclosed within a controlled atmosphere.
Claim(s) 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassovitch (U.S. Pub. 2006/0185669) in view of Vincent (GB 2513371 A) and further in view of Kostin et al. (U.S. Pub. 2009/0183738, henceforward “Kostin”).
Regarding claim 24, Bassovitch teaches the invention as modified above but fails to teach the at least one gas separation means comprises at least one hollow fiber membrane. The “gas separation means” is no longer read as invoking 35 U.S.C. 112(f).
Kostin teaches a hypoxic and hyperoxic gas system (Fig. 1; ¶0018) comprising a gas separation means comprising at least one hollow fiber membrane (¶0018). Kostin teaches a hollow fiber membrane as being a specific form of membrane gas separation which is particularly effective for respiratory gas delivery purposes (¶0018).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in the modified Bassovitch the at least one gas separation means comprises at least one hollow fiber membrane in order to provide the benefit of specifying a form of membrane gas separation which is particularly effective for respiratory gas delivery purposes in view of Kostin.
Regarding claim 27, Bassovitch teaches the invention as modified above and further teaches the fluid flow control means is controlled by a control device (Fig. 10 #2), said control device comprising a control panel (¶0017 – data input means).
Bassovitch as modified fails to disclose a display.
Kostin teaches a hypoxic and hyperoxic gas system (Fig. 1; ¶0018) comprising a control device (#12) comprising a display (¶0031). Kostin teaches a display as providing the benefit of showing a menu from which settings can be selected by a user (¶0031).
.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassovitch (U.S. Pub. 2006/0185669) in view of Vincent (GB 2513371 A) and further in view of Kostin et al. (U.S. Pub. 2009/0183738, henceforward “Kostin”) and further in view of Kutt et al. (U.S. Pub. 2007/0221225, henceforward “Kutt”).
Regarding claim 28, Bassovitch teaches the invention as modified above but fails to teach the fluid flow control means is operatively connected to at least one oxygen sensor, the at least one oxygen sensor being configured to sense an oxygen level at a location within the environmental chamber room.
Kutt teaches a simulated altitude system (Fig. 21; ¶0164) and teaches placing a user in an enclosure while receiving hypoxic and/or hyperoxic training as an obvious design choice alternative to providing the hypoxic and/or hyperoxic air to the user from a breathing mask (¶0165). Kutt then teaches that while the user is in the enclosure a fluid flow control means (#2; ¶0164) is operatively connected to at least one oxygen sensor (#504; ¶0164), the at least one oxygen sensor being configured to sense an oxygen level at a location within the environmental chamber. It is noted that Bassovitch also teaches use of a pulse oximeter to measure arterial oxygen saturation (#4; ¶0048). Kutt teaches sensing an oxygen level within the environmental chamber as providing the benefit of allowing regulation of a gas flow into the environmental chamber in a 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Bassovitch the fluid flow control means is operatively connected to at least one oxygen sensor, the at least one oxygen sensor being configured to sense an oxygen level at a location within the environmental chamber in order to provide the benefit of allowing regulation of a gas flow into the environmental chamber room in a feedback loop responsive to sensed user readings to determine whether hypoxic air flow or hyperoxic air flow should be delivered of Kutt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.